       Case 2:20-cv-01116-DWL Document 9 Filed 08/04/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Mathew W. Shreeve,                                   No. CV-20-01116-PHX-DWL
10                   Plaintiff,                           ORDER
11   v.
12   Douglas A. Ducey, et al.,
13                   Defendants.
14
15          On June 5, 2020, pro se Plaintiff filed the complaint (Doc. 1) and an application to
16   proceed in forma pauperis (Doc. 2.) On July 16, 2020, the Court granted the application

17   and screened the complaint pursuant to 28 U.S.C. § 1915(e)(2). (Doc. 5.) The Court
18   concluded that because the suit was brought pursuant to 42 U.S.C. § 1983 and sought

19   damages from three state officials sued in their official capacities, such that any liability

20   would be paid from the public treasury, the named defendants were not “persons” under
21   the statute and furthermore the suit was barred by the Eleventh Amendment. (Id. at 3-4.)
22   The Court granted Plaintiff leave to amend. (Id. at 4-5.)

23          On July 24, 2020, Plaintiff filed an amended complaint. (Doc. 6.) The amended

24   complaint again seeks money damages against the same three state officials, in their official

25   capacities, under 42 U.S.C. § 1983. (Id. ¶¶ 2-5.) In addition, the amended complaint

26   appears (although it is not entirely clear) to add claims against the three state officials under
27   the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346, 2671–2680, and/or “Arizona’s
28   Tort Claim Act,” which is presumably a reference to A.R.S. § 12-821.01. (Id. ¶ 6.)
       Case 2:20-cv-01116-DWL Document 9 Filed 08/04/20 Page 2 of 2



 1          Plaintiff’s claims are again subject to dismissal. To the extent Plaintiff was seeking
 2   to reassert the § 1983 claims that appeared in his original complaint, those claims fail for
 3   the reasons already set forth in the July 16, 2020 order. To the extent Plaintiff was seeking
 4   to assert new claims under the FTCA, those claims fail because, as the amended complaint
 5   itself acknowledges, the FTCA only authorizes claims against “a federal government
 6   employee” (Doc. 6 ¶ 6) and all three defendants here are state officials, not federal officials.
 7   Rohan Simon v. McMahon, 2016 WL 6068105, *3 (C.D. Cal. 2016) (“[T]he FTCA
 8   generally provides jurisdiction for suits against the United States regarding torts committed
 9   by federal officials, not state officials.”) (citation and internal quotation marks omitted).
10   Finally, to the extent Plaintiff was seeking to assert claims under A.R.S. § 12-821.01, that
11   statute only sets forth the procedural requirements for giving notice of a claim against a
12   state official and this Court would, in any event, lack jurisdiction to address state-law
13   claims in the absence of a viable federal cause of action. For these reasons, the amended
14   complaint must be dismissed.
15          “Dismissal of a pro se complaint without leave to amend is proper only if it is
16   absolutely clear that the deficiencies of the complaint could not be cured by amendment.”
17   Schucker v. Rockwood, 846 F.2d 1202, 1203-04 (9th Cir. 1988) (internal quotation marks
18   and citation omitted). Here, Plaintiff attempted to use his amended complaint to reassert
19   barred claims and made little effort to follow the instructions and guidance that were set
20   forth in the earlier screening order. Under these circumstances, granting further leave to
21   amend would be futile.
22          Accordingly,
23          IT IS ORDERED that the amended complaint (Doc. 6) is dismissed without leave
24   to amend. The Clerk of Court shall terminate the action.
25          Dated this 4th day of August, 2020.
26
27
28


                                                  -2-
